DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8-11, 14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melanson (US 20210175896).

 

    PNG
    media_image1.png
    410
    335
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    411
    328
    media_image2.png
    Greyscale

 	With respect to claim 1, figure 6 of Melanson (US 20210175896) discloses a fast-switching power management circuit (Fig. 6) comprising: a multi-level voltage circuit (80, 90) configured to generate a plurality of output voltages (Vout) based on a supply voltage (Vsupply); a supply voltage circuit (88, 82 and 83) configured to generate the supply voltage (Vsupply) based on a battery voltage (Vbat), wherein the supply voltage differs from the battery voltage by a non-zero headroom; a switch circuit (84 and 86) coupled to the multi-level voltage circuit to receive the plurality of output voltages (Vout via 22); and a control circuit (52) configured to: determine an output voltage target (target voltage level that maintains proper headroom i.e. “minimal magnitude that is of sufficient headroom to ensure linear and accurate operation of a current-mode DAC 14” [0042]); control the switch circuit to output a lowest one of the plurality of output voltages that is greater than or equal to the output voltage target (52 causes Vout which in turn causes 84 with 86 causes 82/83 to select the lowest possible voltage (Vsupply) that provides proper headroom for 14B,); and control the supply voltage circuit (88, 82 and 83) to adjust the supply voltage (Vsupply) to minimize the headroom in response to a change of the battery voltage ([0049] “Low dropout regulator 88 may be set to generate a voltage across bulk capacitor 90 which assures adequate headroom.”). 
 	With respect to claim 2, the circuit above discloses the fast-switching power management circuit of claim 1 further comprising a second switch circuit (51) coupled to the multi-level voltage circuit (80, 90)  to receive the plurality of output voltages (Vout), wherein the control circuit (52)  is further configured to: determine a second output voltage target ( Vout polarity); and control the second switch circuit (51) to output a lowest one of the plurality of output voltages [0041]that is greater than or equal to the second output voltage target (Vout polarity).
  	With respect to claim 3, the circuit above discloses the fast-switching power management circuit of claim 2 wherein the control circuit is further configured to receive the output voltage target and the second output voltage target (see [0044]) from a transceiver circuit ([0023] mobile devices are known to be transceiver circuits and may transmit the DIG_IN signal via the microcontroller).
 	With respect to claim 5, Melanson discloses the fast-switching power management circuit of claim 2 wherein the supply voltage circuit (82, 83 and 88) comprises a low-dropout (LDO) voltage regulator circuit (88).
 	With respect to claim 6, Melanson discloses the fast-switching power management circuit of claim 2 wherein the supply voltage circuit comprises an inductor-based direct-current (DC) to DC (DC-DC) voltage converter (78, 74 and 76).
 	With respect to claim 8, Melanson discloses the fast-switching power management circuit of claim 2 wherein: the multi-level voltage circuit is further configured to generate each of the plurality of output voltages (Vout) from the supply voltage (Vsupply) based on a respective one of a plurality of scaling factors (quantized values see [0039]); and each of the plurality of scaling factors is a function of a voltage ratio (based on impedance elements).

 	With respect to claim 9, Melanson discloses the fast-switching power management circuit of claim 8 wherein the control circuit (52) is further configured to: dynamically determine the voltage ratio based on a higher one of the output voltage target (Voutpositive polarity) and the second output voltage target (Voutnegative polarity); and dynamically adjust the plurality of scaling factors (via 51) based on the determined voltage ratio (based on impedance elements).
 	With respect to claim 10, Melanson discloses a wireless communication apparatus comprising: a fast-switching power management circuit (fig. 6) comprising: a multi-level voltage circuit (80, 90) configured to generate a plurality of output voltages (Vout) based on a supply voltage (Vsupply); a supply voltage circuit (88, 82 and 83) configured to generate the supply voltage based on a battery voltage (Vbat), wherein the supply voltage differs from the battery voltage by a non-zero headroom; a switch circuit (84 and 86) coupled to the multi-level voltage circuit to receive the plurality of output voltages (Vout via 22); and a control circuit configured to: determine an output voltage target (Vout); and control the switch circuit to output a lowest one of the plurality of output voltages that is greater than or equal to the output voltage target; and control the supply voltage circuit to adjust the supply voltage to minimize the headroom in response to a change of the battery voltage ([0049] “Low dropout regulator 88 may be set to generate a voltage across bulk capacitor 90 which assures adequate headroom.”)..
 	With respect to claim 11, Melanson discloses the wireless communication apparatus of claim 10 wherein the fast-switching power management circuit further comprises a second switch circuit (51) coupled to the multi-level voltage circuit (80, 90)  to receive the plurality of output voltages (Vout), wherein the control circuit is further configured to: determine a second output voltage target; and control the second switch circuit to output a lowest one of the plurality of output voltages that is greater than or equal to the second output voltage target.

 

 	With respect to claim 14, Melanson discloses the wireless communication apparatus of claim 11 wherein the control circuit (52) is further configured to determine the output voltage target and the second output voltage target (see [0044])  based on a target voltage signal received from a transceiver circuit. ([0023] mobile devices are known to be transceiver circuits and may transmit the DIG_IN signal via the microcontroller).
 	With respect to claim 16, Melanson discloses the wireless communication apparatus of claim 11 wherein the supply voltage circuit (88, 82 and 83) comprises a low-dropout (LDO) voltage regulator circuit (88).
	With respect to claim 17, Melanson discloses the wireless communication apparatus of claim 11 wherein the supply voltage circuit comprises an inductor-based direct-current (DC) to DC (DC-DC) voltage converter (74, 76 and 78).
	With respect to claim 19, Melanson discloses the wireless communication apparatus of claim 11 wherein: the multi-level voltage circuit is further configured to generate each of the plurality of output voltages (Vout) from the supply voltage (Vsupply) based on a respective one of a plurality of scaling factors (quantized values see [0039]); and each of the plurality of scaling factors is a function of a voltage ratio (based on impedance elements). 
 	With respect to claim 20, Melanson discloses the wireless communication apparatus of claim 19 wherein the control circuit (52) is further configured to: dynamically determine the voltage ratio based on a higher one of the output voltage target (Vout positive polarity) and the second output voltage target (Vout negative polarity); and dynamically adjust the plurality of scaling factors (via 51) based on the determined voltage ratio (based on impedance elements).
 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melanson (US 20210175896) in view of Henshaw (US 9270230).


    PNG
    media_image3.png
    484
    766
    media_image3.png
    Greyscale

 		With respect to claim 12, Melanson discloses a wireless communication apparatus of claim 11 but fails to disclose a first power amplifier circuit coupled to the switch circuit and configured to amplify a first radio frequency (RF) signal based on the one of the plurality of output voltages outputted by the switch circuit; and a second power amplifier circuit coupled to the second switch circuit and configured to amplify a second RF signal based on the one of the plurality of output voltages outputted by the second switch circuit.
  	Figure 2 of Henshaw discloses a first power amplifier circuit (108) coupled to the switch circuit and configured to amplify a first radio frequency (RF) signal based on the one of the plurality of output voltages outputted by the switch circuit; and20 a second power amplifier circuit (106) coupled to the second switch circuit and configured to amplify a second RF signal based on the one of the plurality of output voltages outputted by the second switch circuit.  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the power amplifiers in Henshaw in the circuitry of Melanson for the purpose of amplifying the voltage output to work at the desired mobile devices gain.


Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 13, the combination above discloses the wireless communication apparatus of claim 12 wherein: but fails to disclose 25the first RF signal is a Wi-Fi signal transmitted in a 2.4 GHz Industrial, Scientific, and Medical (ISM) band; and the second RF signal is a Wi-Fi signal transmitted in a 5 GHz ISM band.  
Here, the two distinct wireless bands are not found in relation to the claim 12 apparatus as disclosed in the prior art references of record.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mennatoallh Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAREEM E ALMO/Examiner, Art Unit 2849     

/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849